DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 are of U.S. Patent No. 10,166,161. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘161 patent. That is, claim 2 is anticipated by claim 1 of the ‘161 patent. Similarly, claim 13 is anticipated by claim 1 of the ‘161 patent, and claim 17 is anticipated by claim 19 of the ‘161 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 3-12, 14-16, and 19-21 of the instant application are anticipated by claims 2-11 and 19-24 of the ‘161 patent, by the same reasoning.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 are of U.S. Patent No. 10,973,721. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘721 patent. That is, claim 2 is anticipated by claim 1 of the ‘721 patent. Similarly, claim 13 is anticipated by claim 1 of the ‘721 patent, and claim 17 is anticipated by claim 16 of the ‘721 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 3-12, 14-16, and 19-21 of the instant application are anticipated by claims 2-11 and 16-20 of the ‘721 patent, by the same reasoning.
Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the incubator of claim 1, comprising: a bath basin configured to hold synthetic fluid produced by installing a cartridge containing concentrated synthetic fluid including electrolytes and mixing a controlled amount of purified water with the concentrated synthetic fluid to obtain the synthetic fluid having a controlled concentration, wherein a fluid injection pump is configured to control the mixing of the purified water and the concentrated synthetic fluid such that the concentration of the fluid may be adjusted depending on one or more characteristic of the subject in the bath basin, within the context of the remainder of claim 1. Claims 13 and 17 are indicated allowable by the same reasoning.
The closest prior art of record, Partridge (WO 2014/145494), teaches an incubator (pg. 2, lines 4-8; pg. 6, lines 3-4) comprising a bath basin configured to hold synthetic fluid, wherein the synthetic fluid contains a controlled concentration of electrolytes and minerals (pg. 7, lines 14-34; pg. 15, line 34-pg. 16, line 5; see Figure 7A), and a fluid pump configured to control the volume of fluid in the bath basin (pg. 7, lines 14-34; pg. 8, lines 9-11 and lines 22-32; see Figure 7A). Partridge does not teach the synthetic fluid is produced by installing a cartridge containing concentrated synthetic fluid including electrolytes or minerals and mixing a controlled amount of purified water with the concentrated synthetic fluid to obtain the synthetic fluid having a controlled concentration, wherein a fluid injection pump is configured to control the mixing of the purified water and the concentrated synthetic fluid such that the concentration of the fluid may be adjusted depending on one or more characteristic of the subject in the bath basin as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2008/0097143 (Califorrniaa) teaches an incubator including a bath basin containing a heated synthetic fluid controlled via a fluid pump (abstract; [0160]; [0164]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791